Citation Nr: 0634928	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for tuberculosis 
of the right kidney, status post nephrectomy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis with bulging disc at L2-L3, claimed directly and as 
a result of the service-connected kidney disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April and August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied entitlement 
to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected kidney disability.  In his hearing before the 
undersigned in July 2005, the veteran took issue with the 
RO's lack of consideration of his cardiovascular involvement 
when rating his kidney disability.  Specifically, he referred 
to his diagnosis of hypertension and his history of two 
myocardial infarctions.  The Board remanded the claim in 
January 2005, in part, so that this history would be 
considered in a VA examination and claims file review.  
During the course of the resultant May 2005 genitourinary 
examination, the veteran's history was incorrectly recorded 
as negative for hypertension.  No mention was made of the two 
myocardial infarctions.  As the rating schedule explicitly 
lists both hypertension and other cardiovascular impairment 
in the diagnostic criteria for renal dysfunction, those 
issues are directly relevant and must be addressed by a 
medical professional in conjunction with the veteran's claim.  

Regarding the veteran's claim for service connection for a 
low back disability, he has alleged both direct and secondary 
service connection.  Service medical records include a 
January 1957 x-ray that found "a spina bifida of the 1st 
sacral segment."  These records also confirm that the 
veteran presented with complaints of costovertebral angle 
(CVA) tenderness during treatment for his kidney ailment in 
April 1957.  He also underwent spinal anesthesia in April and 
September 1957.

The May 2005 VA spine examination noted mild degenerative 
disc disease of the lumbosacral spine, though confirming x-
ray reports are not of record.  A magnetic resonance imaging 
(MRI) scan, dated in July 1996, showed a probable disc and 
bone spur at L-5 and S-1, as well as diffuse disc bulges at 
L-1/2, L-2/3, and L-4/5.  

When asked to render an opinion as to whether the current 
disability was related to the veteran's service or his 
service-connected kidney disability, the VA examiner in May 
2005 indicated that the veteran had a "history of low back 
pain since service, status post spinal injection times three, 
while in service in 1958, with DDD."  No further explanation 
was offered.  This does not sufficiently answer the questions 
posed in the Board's January 2005 remand.  Thus, an addendum 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Forward the veteran's claims folder to 
the examiner who conducted the May 2005 VA 
genitourinary examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to consider the 
veteran's cardiovascular history in the 
context of the severity of his service-
connected kidney disability.  Specific 
attention is invited to the veteran's 
documented history of hypertension and of 
two myocardial infarctions.  The examiner 
is asked to opine whether this history 
indicates markedly decreased 
cardiovascular function due to the 
veteran's kidney disability.

2.  Forward the veteran's claims folder to 
the examiner who conducted the May 2005 VA 
spine examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to render opinions 
as to the following:

a.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's current 
degenerative disc disease of the 
lumbosacral spine is medically related 
to incidents of costovertebral angle 
tenderness or spinal anesthesia in 
service.  

b.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's current 
degenerative disc disease of the 
lumbosacral spine was caused by, or has 
increased in severity because of, the 
veteran's service-connected kidney 
disability.

The examiner must offer a rationale in 
support of his conclusion.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


